Exhibit 99.3 1 1 Financial Results Summary: 2015 2 2 Disclaimer General: • The information contained in this presentation is subject to, and must be read in conjunction with, all other publically available information, including our Annual Report on Form 20-F for the year ended December 31, 2015, and other filings that we make from time to time with the SEC. Any person at any time acquiring securities must do so only on the basis of such person’s own judgment as to the merits or the suitability of the securities for its purpose and only based on such information as is contained in such public filings, after having taken all such professional or other advice as it considers necessary or appropriate in the circumstances and not in reliance on the information contained in the presentation. In making this presentation available, we give no advice and make no recommendation to buy, sell or otherwise deal in our shares or in any other securities or investments whatsoever. We do not warrant that the information is either complete or accurate, nor will we bear any liability for any damage or losses that may result from any use of the information. • Neither this presentation nor any of the information contained herein constitute an offer to sell or the solicitation of an offer to buy any securities. No offering of securities shall be made in the United States except pursuant to registration under the U.S. Securities Act of 1933, as amended, or an exemption therefrom. No offering of securities shall be made in Israel except pursuant to an effective prospectus under the Israeli Securities Law, 1968 or an exemption from the prospectus requirements under such law. • Historical facts and past operating results are not intended to mean that future performances or results for any period will necessarily match or exceed those of any prior year. • This presentation and the information contained herein are the sole property of the company and cannot be published, circulated or otherwise used in any way without our express prior written consent. Information Relating to Forward-Looking Statements: • This presentation contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, included in this presentation regarding our plans and the objectives of management are forward-looking statements. The use of certain words, including the words “estimate,” “project,” “intend,” “expect,” “believe” and similar expressions are intended to identify forward- looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and the Israeli Securities Law, 1968. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Various important factors could cause actual results or events to differ materially from those that may be expressed or implied by our forward-looking statements. These risks and uncertainties associated with our business are described in greater detail in the filings wemake from time to time with SEC, including our Annual Report on Form 20-F. The forward-looking statements are made as of this date and we do not undertake any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. 3 3 Company Overview Ellomay operates in the energy and infrastructure growing sectors including renewable and clean energy 1 2 3 4 5 (NYSE MKT; TASE: ELLO) Ellomay aims to exploit attractive yield to risk ratios worldwide Ellomay focus on small/mid-size scale commercial projects with limited capex and operational risks Ellomay holds 12 PV Plants in Italy (22.6 MWp), 4 PV Plants in Spain (7.9 MWp) and ~9.2% of Dorad Power Plant’s Commercial Operations (~ 850MW) Ellomay holds 75% in Manara`s Pumped-Storage development Project (depends on the issuance of new license by the Authority) 4 4 Portfolio Summary Spain (PV) Italy (PV) Israel (CCGT1) Installed Capacity 7.9 MWp 22.6 MWp 850 MW1 % Ownership 100% 100% 9.2%~2 Book Value of investment3 $20.7 M~4 $77.6M~4 $37M~5 License Expiration 2040-2014 2031~ # of Power Plants 4 12 1 1)The Dorad Power Plant began commercial operation in May 2014 2)Ellomay indirectly holds approximately 9.2% interest in the Dorad Power Plant, and also holdsan option to purchase an additional interest of approximately 0.2% 3)as of December 31, 2015 4)Property, Plant and Equipment 5)Investment in equity accounted investee - attributed to the investment in Dorad 6)A20 yeargeneration license and supply license. 5 5 On going Steady Capacity Growth of PV Portfolio 6 6 The public and others Shlomo Nehama Kanir Partnership 1)Mr. Shlomo Nehama owns the shares of Ellomay directly and indirectly. A shareholders agreement was signed between Kanir partnership and a company controlled by Shlomo Nehama that holds 33.26%of Ellomay’s shares 2)Kanir partnership is controlled by Mr. Ran Fridrich andMr. Hemi Raphael. Kanir’s holdings percentage set forth herein includes holdings by Ran Fridrich and Hemi Raphael (directly and indirectly) of 1.09% and 4.26%, respectively. 3) Includes direct and indirect beneficial holdings of approximately 2.18% by the Mor brothers, who are shareholders of one of Kanir’s limited partners. Corporate Structure 31.4%2 Shareholders agreement1 7 7 Dorad Energy Ltd. (“Dorad”) PV Operations Holds and operates a (2) power plant (the “Dorad Power Plant”) Holdings Overview 16 PV plants Yielding Portfolio Ellomay pumped storage (2014) Ltd. pumped hydro Pre-construction phase(3) 75% Development Project Italy 12 PV Plants ~22.6 MWp. installed capacity ~EUR 9.5 millions - revenues per ann. Spain 4 PV Plants ~7.9 MWp. installed capacity ~EUR 2.8 millions - revenues per ann. 1)Indirect interest. Ellomay holds an option to increase its indirect holdings in Dorad to approximately 9.4% 2)Bi-fuel Combined cycle gas turbine (CCGT) running on natural gas 3)The Manara Project was issued a conditional license by the IPUA to operate a pumped storage power plant with a capacity of 200 MW, which has since expired, and therefore the advancement of the Manara Project depends, among other factors, on the issuance of a new license by the IPUA. During 2015 we finalized the initial development stage and on August 28, 2015, after the Manara Project received a feasibility study from IEC, we submitted a request to the IPUA for an updated conditional license with a capacity of 340 MW. The Editors Committee of the National Outline Plan #10 has verbally approved the increase of power to 340 MW. The issuance of the license is subject to the quota set forth by the IPUA for pumped-storage projects in Israel, currently set at 800 MW but expected to increase to 1,000 MW. 8 8 Company History Entrance to Italian PV Market (acquisitions 2010 - Acquired indirect equity interest in Dorad Energy Ltd. Listing in NYSE MKT Public Debenture Issuance (il A- ,Maalot S&P IL)(1) Listing in TASE Entrance to Spanish PV Market Commencement of Dorad Power Plant’s Commercial Operations (850MW) Acquisition of 3 PV plants in Spain 1)In January 2014, the Company raised approximately $33 million (net proceeds) by issuing 10-year, 4.6% debentures in Israel (“Series A Debentures”) to add to the capital base for investments 2)In June 2014, the Company raised an additional approximate $23 million (net proceeds) through the sale of additional Series A Debentures 9 9 PV Operations: Italy & Spain 10 10 PV Plants in Italy Project name Installed Capacity (kWp) Acquisition Year Acquisition Cost per MWp (in millions) Connection Date1 Technology Region FIT(1) Eurocent/KWh Del Bianco 2.9€ 04/2011 Fix Marche Costantini 2.9€ 04/2011 Fix Marche Giacchè 3.8€ 04/2011 Trackers Marche Massaccesi 3.8€ 04/2011 Trackers Marche Troia 8 3.5€ 01/2011 Fix Puglia Troia 9 3.5€ 01/2011 Fix Puglia Galatina 3.9€ 05/2011 Fix Puglia Pedale 3.95€ 05/2011 Trackers Puglia D’angella 3.25€ 06/2011 Fix Puglia Acquafresca 3.25€ 06/2011 Fix Puglia Soleco 2.0€ 08/2011 Fix Veneto Tecnoenergy 2.0€ 08/2011 Fix Veneto 1)All plants are connected to the national grid and are entitled to a remuneration period of 20 years from connection to the grid. In addition to the FiT payments, the plants are entitled to sell the electricity in the SPOT price, approximately 5 Eurocents/KWh. Pursuant to Italian legislation adopted in August 2014, a decrease of approximately 8% inthe FiT guaranteed to the plants was implemented commencing on January 1, 2015. The listed FIT tariffs represent the tariffs after the decrease 11 11 PV Plants in Spain 1)Remuneration period - 30 years Project name Installed Capacity (kWp) Acquisition Year Acquisition Cost per MWp (in millions) Connection Date1 Technology Location Expected annual revenues (€ thousand) Rodríguez I 1.55€ 11/2011 Fix Murcia ~ 570 Rodríguez II 1.78€ 11/2011 Fix Murcia ~ 960 Fuente Librilla 1.68€ 06/2011 Fix Murcia ~ 470 Rinconada II 2.40€ 07/2010 Fix Cordoba ~ 790 12 12 Dorad Power Plant Ashkelon, Israel 13 13 •One of the largest private power plant in Israel, with installed capacity of approximately 850 MW •Ellomay indirectly holds approximately 9.2% interest in Dorad and holds an option to purchase an additional interest of approximately 0.2% •The plant is a CCGT bi-fuel and powered by natural gas. The Dorad Power Plant is comprised of twelve natural gas turbines, and two steam turbines. •The cost of the project was approximately US$ 1.2 billion. The project has secured one of the largest project finance facilities in Israel of over US$ 1 billion. The financing facility was led by Israel's largest banks and institutional investors •Electricity is sold directly to end-users and to the national distribution network at competitive rates1 •The power plant, which was declared a national infrastructure project by the Israeli Prime Minister, was commercially operated and began producing electricity in full capacity in May 1)On August 6, 2015, the Israeli Public Utilities Authority - Electricity published a decision establishing the rate in respect of "system management service charges". As of December 31, 2015 an appropriate provision has been included in Dorad's financial statements. On September 7, 2015, the Israeli Public Utilities Authority - Electricity published a decision reducing the electricity rates. According to this decision, the production tariff, based on which Dorad’s customers are charged and to which the price of the gas is linked, will be reduced by approximately 6.8% as from September 13, 2015. 14 14 2014 (1) Revenues Gross profit from operating the power plant Operating profit EBITDA (2) Finance exp., net Net income (loss) for the period 80 Net increase (decrease) in cash and cash equivalents for the period 68 Dorad Power Plant Key P&L and Statement of Cash Flows Figures (NIS millions) 1)The results for 2014, reflect operations start on May 2014. 2)Operating Profit plus depreciation and amortization 15 15 Pumped-Storage Development Project Manara Cliff, Israel 16 16 Pumped-Storage Project: Manara Cliff, Israel (“Manara Project”) Pumped Storage Power Station The Development project Ellomay Pumped Storage (2014) Ltd. Project company Ellomay Capital Ltd. - 75% (1) Sheva Mizrakot Ltd. - 25% Shareholders 340 MW (2) Station power 1)Indirectly owned through the project company. 2)The Manara Project was issued a conditional license by the IPUA to operate a pumped storage power plant with a capacity of 200 MW, which has since expired, and therefore the advancement of the Manara Project depends, among other factors, on the issuance of a new license by the IPUA. During 2015 we finalized the initial development stage and on August 28, 2015, after the Manara Project received a feasibility study from IEC, we submitted a request to the IPUA for an updated conditional license with a capacity of 340 MW. The Editors Committee of the National Outline Plan #10 has verbally approved the increase of power to 340 MW. The issuance of the license is subject to the quota set forth by the IPUA for pumped-storage projects in Israel, currently set at 800 MW but expected to increase to 1,000 MW. •Hydro-electric storage system comprised of two water reservoirs (upper and lower), connected through an underground water pressure pipe •Energy is stored by pumping water from lower to upper reservoir and generated by releasing the water back 17 17 Pumped-Storage Project: The solution in a nut shell •Sustainable technology - working for over 100 years •Pumped storage plant is a power plant capable of storing energy by raising and releasing water allowing quick response time (90 sec) for the use of the grid dispatcher •Using a hydro-electric storage system comprised of two water reservoirs (upper and lower), connected through an underground water pressure pipe •This technology is an important tool for managing and controlling national grid by providing a combination of low latency, high power and high energy response •Utilizing excess manufacturing ability during low demand in order to increase supply during peak demand: üDuring low demand - pumping water from lower reservoir for energy storage üDuring peak demand - releasing water from upper reservoir for energy production 18 18 Financial Results Summary: 2015 19 19 1)From PV Operations - From one hand, there is a decrease that is mainly due to the presentation of results in U.S. dollar and the devaluation of the Euro against the U.S. dollar during2015. On the other hand, revenues denominated in Euro have increased by approximately 5% and operating expenses denominated in Euro have increased by approximately 9% compared to the same period last year. The increase is mainly a result of the operations of our Spanish PV plants acquired on July 1, 2014. 2)Represent results associated with the Dorad Power Plant that successfully commenced commercial operation in May 2014. The increase is due to the operation of the power plant forafullyearin2015. 3)Other income was primarily attributable to compensation to be received in connection with a pumped storage project in the Gilboa, Israel initially recognized in 2014. The revaluation of such financial asset is recognized as other income for the year ended December 31, 2015. 4)The decrease in general and administrative expenses is mainly due to decrease in consulting expenses. 5)The change in financing income was mainly due to the reevaluation of our EUR/USD forward transactions and currency interest rate swap transactions, partially offset by expenses resulting from exchange rate differences and the Company’s Series A Debentures expenses. 6)The decrease resulted mainly from deferred tax income included in connection with the application of a tax incentive claimable upon filing the relevant tax return by reducing the amountoftaxableprofit. 20 20 Key Income and P&L Figures (USD millions) *See page 24 “EBIDTA" 21 21 On going Revenues Growth (EUR millions) Revenues for the year ended December 31, 2015 were up by approximately 5% compared to the year ended December 31, 2014 22 22 Key Financial Ratios Strong Balance Sheet, Sufficient Liquidity, Low Leverage *See Appendix C December 31, December 31, Financial Debt to CAP (A/D) 37% 38% Financial Debt, net to CAP (B/D) 21% 22% Financial Debt to Total equity (A/C) 59% 63% Financial Debt, net to Total equity (B/C) 34% 36% 23 23 Key Balance Sheet Figures (USD 000`) December 31, % Of BS December 31, % Of BS Cash and cash equivalent, Marketable securities, Short-term deposits 15% 16% Financial Debt* 35% 37% Financial Debt, net* 20% 21% Property, plant and equipment net (mainly in connection withPV Operations) 59% 49% Investment in Dorad 17% 23% CAP* 94% 95% Total equity 59% 59% Total assets 100% 100% *See Appendix C 24 24 •Use of NON-IFRS Financial Measures EBITDA is a non-IFRS measure and is defined as earnings before financial expenses, net, taxes, depreciation and amortization. The Company presents this measure in order to enhance the understanding of the Company’s historical financial performance and to enable comparability between periods. While the Company considers EBITDA to be an important measure of comparative operating performance, EBITDA should not be considered in isolation or as a substitute for net income or other statement of operations or cash flow data prepared in accordance with IFRS as a measure of profitability or liquidity. EBITDA does not take into account the Company’s commitments, including capital expenditures, and restricted cash, accordingly, is not necessarily indicative of amounts that may be available for discretionary uses. Not all companies calculate EBITDA in the same manner, and the measure as presented may not be comparable to similarly-titled measures presented by other companies. The Company’s EBITDA may not be indicative of the historic operating results of the Company; nor is it meant to be predictive of potential future results. For the year ended December 31, For the year ended December 31, Audited Audited Net income (loss) for the period Financing expenses (income), net Taxes on income Depreciation EBITDA EBITDA (USD 000`) •Reconciliation of Net income (loss) to EBITDA (in US$ thousands): 25 25 InvestmentSummary Diversified base of cash flow generating assets Strong balance sheet and track record of securing non-dilutive financing Seasoned management team with extensive sector knowledge and access to attractive opportunities 1 2 3 4 The Company’s Board of Directors adopted a dividend distribution policy pursuant to which the Company intends to distribute up to 33% of its annual distributable profits each year, by way of cash dividends and/or share repurchases 5 Focus on potential projects with limited capex and operational risks 26 26 Contact Company Investor Relations Hadas Friedman KM Investor relations Direct: +972 (0)3-5167620 hadas@km-ir.co.il www.km-ir.co.il www.ellomay.com Kalia Weintraub Chief Financial Officer Ellomay Capital LTD. 9 Rothschild Blvd., Tel Aviv
